internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-109942-01 date date legend daughter date mother mother’s trust corporate trustee date date corporate trustee son daughter’s trust state date x state code section dear this letter responds to your request dated date requesting rulings regarding the federal estate and generation-skipping_transfer gst tax consequences of daughter’s proposed exercise of a power_of_appointment plr-109942-01 the facts submitted and representations made are as follows on date mother created mother’s trust a revocable_trust corporate trustee was the initial trustee mother’s trust was amended on date mother’s trust became irrevocable upon her death on date corporate trustee is currently the acting successor trustee paragraph second of mother’s trust as amended provides that upon the death of mother the trustee is directed to divide the trust estate into two equal portions one portion for son and one portion for daughter daughter’s trust paragraph third subparagraph a of mother’s trust as amended provides that the trustee of daughter’s trust shall pay to or expend for the benefit of daughter during her life so much of the annual net_income from the trust and so much of the principal as the trustee in its sole discretion shall deem advisable for daughter’s most comfortable maintenance and support and the maintenance support and education of her children subparagraph b provides daughter with the power at any time exercisable by one or more instruments filed with the trustee during her lifetime or by will to appoint all or any part of the principal of her trust in trust or otherwise to or for the benefit of any person or persons or charitable organizations or any of them except herself her estate her creditors or the creditors of her estate in such proportions and amounts as she shall in her sole judgment determine paragraph twelfth of mother’s trust as amended provides that the trust agreement shall be governed and construed in accordance with the laws of state the executor for mother’s estate filed a form_706 united_states estate and generation-skipping_transfer_tax return mother’s estate_tax_return on or about date daughter’s trust was listed on line of schedule r and dollar_figurex of mother’s gst_exemption was allocated to daughter’s trust the taxpayers represent that no additions actual or constructive have been made to mother’s trust or daughter’s trust since date daughter now proposes to execute a codicil to her will that exercises her power_of_appointment over the assets in daughter’s trust under the terms of the proposed codicil article ix will be added to daughter’s will pursuant to article ix daughter exercises the power_of_appointment granted her under mother’s trust by directing that the entire remaining principal and accumulated income in daughter’s trust be retained in further trust by the trustees of daughter’s trust under the dispositive provisions of new paragraph thirteenth paragraph thirteenth section a subsection provides that all of the appointed property will be divided into one equal share for each of daughter’s then living children and one equal share for the issue collectively of each of daughter’s then deceased children the share of a child who predeceases daughter without surviving issue will be distributed equally among the shares for daughter’s other children each share will be administered as a separate trust pursuant to subsection of section a plr-109942-01 under section a subsection until the time for termination of each separate trust the trustees will distribute no less frequently than annually percent of the income of each trust to the child for whom the trust was established or per stirpes to the issue of a then deceased child unless otherwise appointed under subsection by the deceased child any income not distributed shall be accumulated and added to principal in addition the trustees will distribute principal from each separate trust for the proper health education maintenance and support of the child for whom the trust was established or unless otherwise appointed by that child pursuant to subsection for the proper health education maintenance and support of the issue of that child under section a subsection each beneficiary for whom a_trust is established under section a subsection has a special power to appoint by will or by a written directive during the beneficiary’s life any part of the beneficiary’s trust however the power holder may not appoint to the power holder creditors of the power holder the estate of the power holder or creditors of the estate of the power holder the power to appoint includes the power to create trusts and to grant other powers except that no power shall be exercised nor shall a power be extended over any property over which a power has previously been exercised that shall cause or permit the vesting of any property or interest in property or termination of any trust to be postponed for a period beyond the perpetuities period applicable to the grantor of the first power exercised each of the issue of a child of daughter has a power to appoint only a per stirpes share of the trust in which the individual has an interest pursuant to section a subsection all trusts established under paragraph thirteenth as amended must terminate on the day before twenty-one years after the death of the last survivor of the issue of mother who were living at the death of mother upon termination the entire principal and income of each trust will be distributed per stirpes to the then living issue of the child of daughter for whom the trust was or was intended to be established if a child of daughter dies without issue the child’s share will be proportionately divided among the other then existing shares if none of daughter’s issue who would otherwise be beneficiaries exist at any time or the term expires without any such issue surviving daughter the trust will be disposed of under the rules of intestacy of state to the heirs of daughter as if daughter had died intestate and a resident of state under section b except upon termination as a result of the expiration of the perpetuities period set forth in subsection of section a above the trustees may refrain from making any distribution of principal or income to any beneficiary whenever unusual circumstances exist which in the trustee’s discretion cause it to be in such beneficiary’s best interests to withhold such distribution you have requested the following rulings the power_of_appointment provided to daughter in mother’s trust is not a general_power_of_appointment the proposed exercise of the power_of_appointment will not result in the inclusion of any property subject_to the power in daughter’s gross_estate for federal estate_tax purposes under sec_2041 the proposed exercise of the power_of_appointment which creates other powers of appointment does not postpone or suspend the vesting absolute plr-109942-01 ownership or power of alienation of any interest in any property subject_to the first power for a period measured from the date of creation of mother’s trust extending beyond any life in being at the date of creation of the mother’s trust plus a period of twenty-one years the proposed exercise of the power_of_appointment does not cause the inclusion of any property subject_to the power in daughter’s gross_estate for federal estate_tax purposes under sec_2041 daughter’s power_of_appointment was created in an irrevocable gst exempt trust the proposed exercise of the power_of_appointment will not result in a constructive_addition to mother’s trust that will be subject_to the gst ruling sec_1 and sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate under sec_2041 a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_20_2041-1 and b of the estate_tax regulations provide that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate or it is expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditors of his estate a power_of_appointment is not a general power if by its terms it is expressly not exercisable in favor of the holder the holder’s estate the holder’s creditors or the creditors of the holder’s estate in this case daughter specifically may not appoint the assets of her generation-skipping_trust to herself her estate her creditors or the creditors of her estate based on the facts submitted and the representations made we conclude that the power_of_appointment provided to daughter in mother’s trust is not a general_power_of_appointment accordingly the proposed exercise of the power will not result in the inclusion of any property subject_to the power in daughter’s gross_estate for federal estate_tax purposes under sec_2041 plr-109942-01 ruling sec_3 and sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent by will exercises a power_of_appointment created after date by creating another power_of_appointment which under applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power state code section provides that a nonvested property interest is invalid unless when the interest is created it is certain to vest or terminate no later than twenty-one years after the death of an individual then alive or the interest either vests or terminates within ninety years after its creation state code section also provides that a nongeneral_power_of_appointment or a general testamentary_power_of_appointment is invalid unless when the power is created it is certain to be irrevocably exercised or otherwise to terminate no later than twenty-one years after the death of an individual then alive or the power is irrevocably exercised or otherwise terminates within ninety years after its creation under the proposed codicil to daughter’s will daughter will exercise her power_of_appointment over daughter’s trust by directing that the assets of daughter’s trust continue to be held by the trustees of daughter’s trust under the dispositive provisions contained in the codicil under these provisions each trust administered under the terms of the proposed codicil or established by an exercise of a power_of_appointment under the proposed codicil and attributable to trusts established under mother’s will must terminate no later than the day preceding the end of twenty-one years after the death of the last survivor of mother’s issue living on mother’s date of death thus under the proposed codicil daughter’s power_of_appointment will not be exercised in a manner that may postpone or suspend vesting of the trust corpus for a period measured from the date of creation of mother’s trust extending beyond any life in being plus twenty-one years further the proposed testamentary exercise of daughter’s limited_power_of_appointment under the proposed codicil will not create another power which under state law would be deemed invalid accordingly the proposed exercise of the limited_power_of_appointment as provided for in the proposed codicil to daughter’s will will not cause the inclusion of any property subject_to the power in daughter’s gross_estate for federal estate_tax purposes under sec_2041 ruling sec_5 and sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution a taxable_termination and a direct_skip plr-109942-01 sec_2613 defines the term skip_person as a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust if all interests in the trust are held by skip persons or if there is no person holding an interest in such trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the generation-skipping_transfer_tax the term non-skip_person means any person who is not a skip_person sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2652 provides that with exceptions not relevant here the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_26_2652-1 provides in part that except as otherwise provided in paragraph a relating to certain qualified_terminable_interest_property trusts the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies based on the information submitted and the representations made we conclude that mother’s trust is a generation-skipping_trust because it provides for distributions to natural persons assigned to a generation that is two or more generations below the generation assignment of the transferor at mother’s death dollar_figurex of mother’s gst_exemption was allocated to daughter’s trust resulting in an inclusion_ratio of zero for daughter’s trust you have represented that no subsequent additions actual or constructive have been made to daughter’s trust we conclude accordingly that daughter’s limited_power_of_appointment was created in an irrevocable gst exempt trust the exercise by daughter of a limited_power_of_appointment by will in a manner that does not postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power will not create a new transferor under sec_2652 because no tax will be imposed under chapter sec_11 or sec_12 therefore we conclude that the proposed exercise of the limited power of plr-109942-01 appointment does not result in a constructive_addition to mother’s trust or daughter’s trust that will be subject_to the gst tax except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely melissa c liquerman branch chief office of associate chief_counsel passthroughs and special industries enclosures copy of this letter for sec_6110 purposes
